Detailed Office Action
Status of Application, Amendments and/or Claims
1a. The present application is being examined under the pre-AIA  first to invent provisions. 
1b.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered. 
 
1c.	Receipt of the terminal disclaimer filed on 06 January 2021 is acknowledged. 
Claim Status:
1c.	Claims 18-19, 21, 23-31 are pending and under consideration.  
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	The replacement drawings filed on 06 January 2021 are acceptable.
2c. 	The rejection of claims 18-19, 21, 23-31 made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1 of U.S. Patent: 9,975,937, in view of Chapoval et al, (Journal of Immunology, 1998; Vol. 161, pages 6977-6984), is withdrawn. The required terminal disclaimer has been timely filed. 



Conclusion: 
3. 	Claims 18-19, 21, 23-31 are allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Fozia Hamud
Patent Examiner
Art Unit 1647
04 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647